Action for the construction of a will and for partition of certain real property. Three orders denying plaintiffs’ motions to strike out certain defenses and counterclaims in three separate answers affirmed, with ten dollars costs and disbursements to respondents filing briefs. Order granting motion of defendants trustees under the will of James Chambers, deceased, and of the individual defendant Schwarz, restraining plaintiff Noviek from interfering with property held in trust for defendant Charles Chambers, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.